Name: Commission Regulation (EC) No 1225/96 of 28 June 1996 derogating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector and amending Regulation (EC) No 3016/95 opening Community tariff quotas for 1996 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  Europe;  tariff policy
 Date Published: nan

 29 . 6. 96 I EN Official Journal of the European Communities No L 161 /71 COMMISSION REGULATION (EC) No 1225/96 of 28 June 1996 derogating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector and amending Regulation (EC) No 3016/95 opening Community tariff quotas for 1996 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 meat that may be imported from Romania under the preferential scheme within tariff quotas; whereas those quotas were opened for 1996 by Commission Regulation (EC) No 3016/95; Whereas the said Annex also provides for the possibility of Romania converting limited quantities of meat exports into quantities of live animals; whereas Romania has asked the Community to convert 113 tonnes of meat expressed as carcase weight bone-in that may be exported into the Community in 1996 into 113 tonnes of live animals expressed as carcase weight bone-in; whereas this request should be accepted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), amended by Regulation EC No 1 194 (2), and in particular article 8 thereof; Whereas Regulation (EC) No 3066/95 provided in parti ­ cular for a reduction in duty and increases in certain import quantities in the first six months of 1996; whereas it also provided for the importation of pure-bred breeding goats falling within CN code 0104 20 10 within the tariff quotas for Hungary, Poland, Slovakia, the Czech Republic and Bulgaria; Whereas the measures provided for in Regulation (EC) No 3066/95 have been extended until 31 December 1996 by virtue of Regulation (EC) No 1194/96; Whereas this extension should be incorporated into Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goat ­ meat sector (3), as last amended by Regulation (EC) No 2526/95 (4), and into Commission Regulation (EC) No 3016/95 0 of December 1995 opening Community tariff quotas for 1996 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80 , 0104 20 90 and 0204, as last amended by Regulation (EC) No 873/96 (6) for the period up to 31 December 1996; Whereas Annex V to Regulation (EC) No 3066/95 lays down the quantities of sheep, goats, sheepmeat and goat ­ Article 1 This Regulation contains derogations from Regulation (EC) No 1439/95 and modifications to Regulation (EC) No 3016/95 for the period 1 July to 31 December 1996 . Article 2 The derogations from Regulation (EC) No 1439/95 are as follows: 1 . Title II A shall apply mutatis mutandis in respect of the import of products falling within CN code 010420 10 for Hungary, Poland, Slovakia, the Czech Republic and Bulgaria; 2 . in Article 14 ( 1 ) the following phrase is inserted after 0104 20 90, 'and for Hungary, Poland, Slovakia, the Czech Republic and Bulgaria CN code 0104 20 10 '; 3 . Article 14 (4) is replaced by the following: '4. Import licences issued in respect of the quanti ­ ties referred to in Annex II to Regulation (EC) No 1440/95 and in subsequent annual tariff quota regula ­ tions shall bear in box 24 at least one of the following entries: (&gt;) OJ No L 328, 30. 12. 1995, p. 31 . (2) See page 2 of this Official Journal . (3) OJ No L 143, 27. 6. 1 995, p. 7. ( ¦) OJ No L 258 , 28 . 10 . 1995, p. 48 . 0 OJ No L 314, 28 . 12. 1995, p . 35 . (&lt;) OJ No L 118 , 15. 5. 1996, p. 11 . No L 161 /72 ( ENI Official Journal of the European Communities 29 . 6 . 96  Derecho limitado a 0 [aplicaciÃ ³n del Anexo II del Reglamento (CE) n ° 1440/95 y de posteriores Reglamentos por los que se establecen contin ­ gentes arancelarios anuales]  Told nedsat til 0 (jf. bilag II til forordning (EF) nr. 1440/95 og efterfÃ ¸lgende forordninger om Ã ¥rlige toldkontingenter)  BeschrÃ ¤nkung des Zollsatzes auf Null (Anwendung von Anhang II der Verordnung (EG) Nr. 1440/95 und der spÃ ¤teren jÃ ¤hrlichen Verordnungen Ã ¼ber die Zollkontingente) falling within CN code 010420 10 for Hungary, Poland, Slovakia, the Czech Republic and Bulgaria; 2 . Article 2 (2) is replaced by the following: '2 . The quantities of live animals and meat expressed as carcase weight equivalent, falling within CN codes 0104 10 30 , 0104 10 80 , 0104 20 90 and 0204 and, in addition, for Hungary, Poland, Slovakia, the Czech Republic and Bulgaria falling within CN code 0104 20 10 , for which the customs duty, appli ­ cable to imports originating in specific supplying countries, is reduced to zero for the period between 1 January and 31 December 1996, shall be those laid down in Annex II .'; 3 . In Annex I the quantity for Romania is replaced by zero; 4 . Annex II is replaced by the following: ANNEX II Quantities (tonnes CWE) referred to in Article 2 (2)  Ã Ã ±Ã Ã ¼Ã Ã  ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ [Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  II Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1440/95 Ã ºÃ ±Ã ¹ Ã Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã ³Ã µÃ ½Ã ­Ã Ã Ã µÃ Ã Ã ½ Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã ½ Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã ¼Ã µ Ã Ã ·Ã ½ Ã µÃ Ã ®Ã Ã ¹Ã ± Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã Ã Ã Ã ·]  Duty limited to zero (application of Annex II of Regulation (EC) No 1440/95 and subsequent annual tariff quota regulations)  Droit de douane nul [application de 1 annexe II du rÃ ¨glement (CE) n0 1440/95 et des rÃ ¨glements ultÃ © ­ rieurs sur les contingents tarifaires] Duty rate zero  Dazio limitato a zero [applicazione dell allegato II del regolamento (CE) n . 1440/95 e dei successivi regolamenti relativi ai contingenti tariffari annuali]  Invoerrecht beperkt tot 0 (toepassing van bijlage II bij Verordening (EG) nr. 1440/95 en van de latere verordeningen tot vaststelling van de jaarlijkse tari ­ efcontingenten) Live animals Meat Poland 9 000 (')  Romania (2) 926  Hungary (2) 11 450 880 Bulgaria (2) 2 123 1 640 Czech Republic 830 830 Slovakia 1 670 1 670  Direito limitado a zero [aplicaÃ §Ã £o do anexo II do Regulamento (CE) n ? 1440/95 e regulamentos subsequentes relativos aos contingentes pautais anuais]  Tulli rajoitettu 0 prosenttiin [asetuksen (EY) N:o 1440/95 liitteen II ja sen jÃ ¤lkeen annettujen vuotuisia tariffikiintiÃ ¶itÃ ¤ koskevien asetusten sovel ­ taminen]  Tull begrÃ ¤nsad till noll procent (tillÃ ¤mpning av bilaga II i fÃ ¶rordning (EG) nr 1440/95 i senare fÃ ¶rordningar om Ã ¥rliga tullkvoter).' (') Quantity in the form of live animals or meat. (2) Possibility of converting limited quantities between live animals and meat.' Article 3 The modifications to Regulation (EC) No 3016/95 are as follows: 1 . in Article 1 the following phrase is inserted after 'in the Annexes', 'and of live pure bred breeding goats Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1996 . For the Commission Franz FISCHLER Member of the Commission